Citation Nr: 1435392	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-46 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, including as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, including as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity (claimed as a foot condition), including as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity (claimed as a foot condition), including as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1968 to January 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO in Columbia, South Carolina, which, in pertinent part, denied service connection for hypertension and bilateral lower extremity peripheral neuropathy.  A subsequent April 2009 rating decision continued the denial of service connection for hypertension and bilateral lower extremity peripheral neuropathy, and also denied service connection for bilateral upper extremity peripheral neuropathy.

The Board notes that the September 2009 statement of the case (SOC) (hypertension), the November 2010 SOC (peripheral neuropathy), and the November 2010 supplemental statement of the case (SSOC) (hypertension) have all used language indicating that new and material evidence was necessary to reopen service connection for both hypertension and bilateral lower extremity peripheral neuropathy.  This is not the case, as the Veteran timely filed a notice of disagreement (NOD) to the September 2008 rating decision on December 2008.  The confusion likely stems from the RO's subsequent April 2009 rating decision which again denied service connection for these issues after considering the new theory of secondary service connection as due to the now service-connected diabetes mellitus.  As such, the Board finds that the September 2008 rating decision did not become final, and no new and material evidence is necessary to reopen any of the issues on appeal.  38 C.F.R. §§ 3.156, 20.302 (2013).

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service Connection for Bilateral Upper and Lower Peripheral Neuropathy

Peripheral nerve disabilities are rated on the basis of whether there is complete or incomplete paralysis of the nerve.  In the event of incomplete paralysis, and depending on the affected nerve and bodily location at issue, the disability is rated on whether the symptomatology is considered mild, moderate, moderately severe, severe, and/or severe with marked muscular atrophy.  38 C.F.R. § 4.124a (2013).  Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  

The VA examiner at the November 2010 VA peripheral nerves examination diagnosed the Veteran with bilateral peripheral neuropathy of both the upper and lower extremities, and opined that the conditions were permanently aggravated by the service-connected diabetes mellitus.  As the VA examiner did not identify the baseline level of severity of the peripheral neuropathy disabilities prior to aggravation, the examination report was returned to the VA examiner for a supplemental opinion.  38 C.F.R. § 3.310 (2013).  

In a subsequent November 2010 addendum opinion, the VA examiner advanced that he could not establish the baseline level of severity as he did not have access to "baseline data."  The VA examiner did not address what "baseline data" he would have needed to establish the baseline level of severity.  The Board finds this relevant considering that the examiner had access to the claims file which contains medical records detailing the Veteran's peripheral neuropathy symptoms prior to the onset of his service-connected diabetes.  Considering the evidence available, along with the fact that peripheral neuropathy symptoms are rated rather abstractly under 38 C.F.R. § 4.124a, the Board finds that a new examination and/or opinion would be helpful in determining whether the aggravation baseline can be established based upon the evidence of record.

Service Connection for Hypertension

The Veteran received a VA heart examination in July 2009.  The report conveys that the VA examiner opined that the Veteran's diagnosed hypertension was not related to the service-connected diabetes mellitus because the hypertension occurred prior to the diagnosis of diabetes mellitus.  Unfortunately, the VA examiner did not offer an opinion as to whether the currently diagnosed hypertension was aggravated by (permanently worsened in severity due to) the service-connected diabetes.  As such, a remand is necessary to obtain this aggravation opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the relevant VA examination(s) and/or opinion(s) in order to assist in determining the etiology of the diagnosed bilateral upper and lower peripheral neuropathy and hypertension.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination and/or opinion report(s) that he/she has reviewed the documents in conjunction with the examination(s).  In obtaining the aggravation opinions, examination of the Veteran is not required unless the examiner(s) determines that examination(s) is necessary to provide a reliable opinion(s).  A detailed history of relevant symptoms should be obtained from the Veteran in the event an examination is rendered.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The AOJ need not return the examinations and/or opinions to the VA examiners who rendered the original examinations and opinions in the event the previous examiners are not available.  

The examiner(s) should provide the following opinions:

Peripheral Neuropathy

A) Whether the symptomatology of the peripheral neuropathy of the left upper extremity, prior to aggravation (permanent worsening), was best characterized as "mild," "moderate," or "severe."

B)  Whether the symptomatology of the peripheral neuropathy of the left upper extremity, after aggravation, involved complete or incomplete paralysis, and if incomplete, whether such symptoms are best characterized as "mild" "moderate," or "severe."

C)  Whether the symptomatology of the Veteran's peripheral neuropathy of the right upper extremity, prior to aggravation, was best characterized as "mild" "moderate," or "severe."

D)  Whether the symptomatology of the Veteran's peripheral neuropathy of the right upper extremity, after aggravation, involved complete or incomplete paralysis, and if incomplete, whether such symptoms are best characterized as "mild" "moderate," or "severe."

E)  Whether the symptomatology of the Veteran's peripheral neuropathy of the left lower extremity, prior to aggravation, was best characterized as "mild" "moderate," "moderately severe" or "severe, with marked muscular atrophy."

F)  Whether the symptomatology of the Veteran's peripheral neuropathy of the left lower extremity, after aggravation, involved complete or incomplete paralysis, and if incomplete, whether such symptoms are best characterized as "mild" "moderate," "moderately severe" or "severe, with marked muscular atrophy."

G)  Whether the symptomatology of the Veteran's peripheral neuropathy of the right lower extremity, prior to aggravation, was best characterized as "mild" "moderate," "moderately severe" or "severe, with marked muscular atrophy."

H)  Whether the symptomatology of the Veteran's peripheral neuropathy of the right lower extremity, after aggravation, involved complete or incomplete paralysis, and if incomplete, whether such symptoms are best characterized as "mild" "moderate," "moderately severe" or "severe, with marked muscular atrophy."

In the event the available evidence of record is insufficient to evaluate the symptomatology based on the criteria described above, the examiner should address why the evidence is insufficient and what, if any, other evidence would allow for the requested opinions.

Hypertension

Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected diabetes mellitus aggravated (that is, permanently worsened in severity) the diagnosed hypertension?

If it is the examiner's opinion that there is aggravation, he or she should identify the baseline level of severity of the hypertension prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.  The examiner should provide a rationale for the opinion with references to the evidence of record.

2.  Then readjudicate the issues of service connection for hypertension and bilateral upper and lower extremity peripheral neuropathy.  If any benefit sought remains denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



